In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                         No. 16-1222V
                                    Filed: February 21, 2017
                                       Not for Publication

*************************************
MARINA ANGDAHL-WANGLER,                    *
                                           *
              Petitioner,                  *
                                           *        Attorneys’ fees and costs decision;
 v.                                        *        respondent does not object
                                           *
SECRETARY OF HEALTH                        *
AND HUMAN SERVICES,                        *
                                           *
              Respondent.                  *
                                           *
*************************************
Amber D. Wilson, Washington, DC, for petitioner.
Colleen C. Hartley, Washington, DC, for respondent.

MILLMAN, Special Master

                DECISION AWARDING ATTORNEYS’ FEES AND COSTS 1

       On September 29, 2016, petitioner filed a petition under the National Childhood Vaccine
Injury Act, 42 U.S.C. §§ 300aa-10–34 (2012) (“Vaccine Act”) alleging that she developed
Guillain-Barré syndrome as a result of an influenza vaccine she received on October 28, 2013.
On November 28, 2016, the undersigned granted petitioner’s Motion to Dismiss and issued a
decision dismissing the case.

        On February 21, 2017, petitioner filed an unopposed motion for attorneys’ fees and costs.
Petitioner requests $5,693.50 in attorneys’ fees and $553.70 in costs for a total of $6,247.20. In
compliance with General Order #9, petitioner’s counsel states that petitioner incurred no out-of-

1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012)
(Federal Management and Promotion of Electronic Government Services). Vaccine Rule 18(b) states that
all decisions of the special masters will be made available to the public unless they contain trade secrets
or commercial or financial information that is privileged and confidential, or medical or similar
information whose disclosure would constitute a clearly unwarranted invasion of privacy. When such a
decision is filed, petitioner has 14 days to identify and move to redact such information prior to the
document=s disclosure. If the special master, upon review, agrees that the identified material fits within
the banned categories listed above, the special master shall redact such material from public access.
pocket expenses in pursuing her claim. In her motion, petitioner states that respondent “does
not object to the overall amount sought,” but that “this lack of objection . . . should not be
construed as an admission, concession, or waiver as to the hourly rates requested, the numbers of
hours billed, or the other litigation related costs.” Mot. at 1-2.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. §
300 aa-15(e). Based on the reasonableness of petitioner’s request and respondent’s lack of
opposition, the undersigned GRANTS petitioner’s application for attorneys’ fees and costs.
Accordingly, the undersigned awards the total amount of $6,247.20, as a lump sum in the
form of a check payable jointly to petitioner and Maglio Christopher & Toale, PA.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith. 2


IT IS SO ORDERED.


Dated: February 21, 2017                                                  s/ Laura D. Millman
                                                                             Laura D. Millman
                                                                              Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2